Citation Nr: 0416219	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, as part of the Secretary's Tiger Team 
Project.  As the veteran resides in New Jersey, Newark is the 
servicing RO.  

The issue of entitlement to service connection for HTN is 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a May 1990 decision, the RO determined that new and 
material evidence had not been submitted that warranted 
reopening the claim of entitlement to service connection for 
HTN.  The veteran was notified of his procedural appellate 
rights by a June 1990 letter; however, he did not appeal the 
decision.  

2.  Evidence submitted since the May 1990 rating decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  





CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for HTN has been received.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA:  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

Here, the AOJ, in a June 2002 letter, did provide the veteran 
with VCAA notice prior to the initial decision.  However, 
this letter did not contain the fourth element set forth in 
Pelegrini.  Although the VCAA letter provided to the veteran 
does not contain the fourth element, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  
Subsequent to the pre-AOJ adjudication letter in June 2002, 
the October 2002 rating decision and August 2003 statement of 
the case (SOC) provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The SOC included the pertinent law 
and regulations pursuant to VCAA.  The pre-AOJ adjudication 
letter in June 2002 and the August 2003 SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  



New and Material

A review of the record reflects that the veteran's claim of 
service connection for HTN was initially denied in May 1946, 
on the basis that high blood pressure was not found on the 
veteran's discharge examination.  In September 1949, the 
claim was again denied.  The RO noted that while the service 
medical records (SMRs) showed inservice treatment for 
fluctuations in the veteran's blood pressure, there was no 
abnormality shown upon discharge or upon postservice VA 
examination in August 1949.  It was reported that the 
veteran's blood pressure fluctuations were related to his 
inservice episodes of anxiety neurosis.  More recently, the 
RO refused to reopen the claim in May 1990 on the basis that 
the evidence submitted (a March 1990 statement by T. C. 
Rommer, M.D.) only showed treatment for HTN since 1972.  
There was no evidentiary link showing HTN was related to 
service.  The veteran was notified of this decision in June 
1990 and this letter provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in May 2002, the Board has 
considered these provisions.



To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board notes that the RO did not reopen the 
appellant's claim for service connection for HTN.  The Board 
disagrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1990 denial 
included the veteran's claim, his SMRs, postservice VA 
treatment records dated from discharge from service through 
1954, and a private physician's statement dated in March 1990 
reflecting treatment since 1972 for HTN.  

The evidence associated with the claims file subsequent to 
the RO's May 1990 decision includes testimony by the veteran, 
a statement by his wife, an additional inservice treatment 
record, and an additional statement by T. C. Rommer, M.D.



In a December 2003 statement by the veteran's wife, a 
registered nurse, which was added to the record in January 
2004, she recalled that she was aware of the veteran's high 
blood pressure condition before their marriage in 1953.  She 
said that she had monitored his condition throughout their 
life together and that this had included a restricted diet 
and medication to keep his high blood pressure under control.  

It is the Board's conclusion that the wife's statement is 
new.  It was not previously of record at the time of the 
October 1990 rating decision.  It is not cumulative of prior 
statements because it provides additional details regarding 
the veteran's continuity of high blood pressure readings 
since his separation from service.  This evidence is relevant 
and probative and raises a reasonable possibility of 
substantiating the claim.  The wife's statement, presumed 
credible, bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Consequently, the 
claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for HTN is reopened; to 
this extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for HTN.  



Under the provisions of VCAA, VA's duty to assist includes 
obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(b)(c)(4) (2003).  In this case, a VA examiner has not 
evaluated the veteran's condition nor provided an opinion as 
to whether his HTN is related to service or if preexisting 
service, was aggravated therein.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  After completion of #1 above, the AMC 
should arrange for an appropriate VA 
examination to determine the nature and 
etiology of any current HTN.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.   The examiner is 
request to provide an opinion as to 
whether it is as least as likely as not 
that this disability is related to active 
duty, or, if preexisting service, whether 
it is as least as likely as not that this 
disability was aggravated therein beyond 
the natural progress of the disorder 
during service.  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale and should address the 
SMRs and the postservice medical 
evidence.  

3.  After undertaking any necessary 
development in addition to that specified 
above, the AMC should readjudicate the 
issue of service connection for HTN.  If 
the benefit requested is not granted to 
the veteran's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claims, which 
have not been previously provided in the 
statement of the case or SSOC.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims remanded by the Board 
or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



